DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
Response to Amendment
Applicant’s amendments to the claims, filed 8/15/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 8/15/2022 have been fully considered but they are not persuasive.  With regards to the 35 U.S.C. §101 Rejection Applicant argues that the practical application is identified as “improving the accuracy of information on the degree of trust in a counterparty”.  However Applicant has not identified what the additional elements are in the claim that integrate the judicial exception into a practical application, and is therefore not persuasive.  With regards to the 35 U.S.C. §103 Rejection, Applicant’s arguments are moot in view the new rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1, 7, 8 the limitations
	generating a kernel regression function regarding an input environmental condition for a movable object and a performance of the movable object, wherein the movable object is powered by consuming power resource and moves under an environmental condition that is not discontinuous and affects consumption of the power resource, and the performance includes a velocity of the movable object or the consumption by using a specific number of interval data sets that are included in input data sets that are learning data sets, each of the learning data sets including the environmental condition along a route among routes for the movable object as an explanatory variable and the performance as an objective variable, the specific number of interval data sets being selected in accordance with the input environmental condition; and	calculating the objective variable with regard to the input environmental condition based on the kernel regression function and the input environmental condition, to select a route for the movable object from among the routes, wherein
	These limitation are directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Equations 1-5.	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – 	“A non-transitory computer-readable recording medium storing therein an estimation program that causes a computer to execute a process comprising” 	and 	processor	are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	Examiner notes that the limitation	the generating and the calculating are performed while the movable object moves from a start point to an arrival point, to determine a mid-route point between the start point and the arrival point	is viewed as being part of the abstract idea, because this limitation requires “generating and calculating. . .” which are viewed as abstract ideas as discussed above.  The limitation “while the moveable object moves” does not integrate the judicial exception into a practical application, since the claim does not positively recite a moveable object as part of the invention, but merely generating and calculating regarding a moveable object.  Examiner further notes that under a broadest reasonable interpretation the moveable object could be virtual or simulation of an object that is moveable and therefore does not impose any meaningful limits on practicing the abstract idea.	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Zhang (US 2017/0016354 A1)	Ide (US 2011/0238606 A1)	Nimchuk (US2018/0080777 A1)
	Kuri (US 2014/0108137 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception.	Dependent claims 2-6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  	Claims 2-6 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 7, 8, recite	“wherein the movable object is powered by consuming power resource and moves under an environmental condition that is not discontinuous and affects consumption of the power resource, and the performance includes a velocity of the movable object or the consumption”	This limitation seems to further limit the movable object.  However it is not clear if the movable object is part of the invention, and therefore it is not clear if this limitation further meaningfully limits the claim.  The claim clearly requires, “generating a kernel regression function”.  However the condition and requirements of the movable object, seem to be not positively recited.  Examiner recommends Applicant to amend claims to positively recite the moveable object.		Claims 1, 7, 8, recite	“by using a specific number of interval data sets that are included in input data sets that are learning data sets, each of the learning data sets including the environmental condition along a route among routes for the movable object as an explanatory variable and the performance as an objective variable”.  One of ordinary skill in the art would understand what learning data sets are.  However it is not clear what “as an explanatory variable” or “as an objective variable” means.  The limitation “as” seems to have some intended use that it not clear.  Examiner recommends amending the claims to clearly and positively recite what steps are performed in claims.	Examiner further notes that it is not clear what the purpose of the “input data sets” is.  The claims state “included in input data sets” but the claims does not utilize the input data sets, or clearly state where or what is inputted into where and is therefore indefinite.	Claim 1, 7, 8, recite	“along a route among routes for the movable object” and 	“select a route for the movable object from among the routes”.	However it is not clear what “among routes” is referring to.	In order to select a route among routes, the “among route” must first be determined in order for a selection to be made.  Such a determination has not been claimed and therefore it is not clear how such a selection is made and is therefore indefinite.		Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk (US 2018/0080777 A1) in view of Zhang (US 2017/0016354 A1) and Hummon (US 2017/0288401 A1).
	With respect to Claim 1 Nimchuk teaches	A non-transitory computer-readable recording medium storing therein an estimation program that causes a computer to execute a process comprising (See Fig 1 and Para[0113] Embodiments of the subject matter described in this specification can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus):	for a movable object, wherein the movable object is powered by consuming power resource and moves under an environmental condition that is not discontinuous and affects consumption of the power resource, and the performance includes a velocity of the movable object or the consumption (See Para[0001] The present invention generally relates to transportation management including route and/or trip planning that is useful for dispatchers and drivers in the trucking and other transportation industries and, more particularly, to a transportation management system with route (or trip) optimization tools (e.g., hardware and software) for comprehensively planning a route (or trip or trip plan) to effectively utilize available resources such as a particular vehicle and a particular driver, a driverless vehicle, a drone, and the like.  And See Abstract.  The system includes a comprehensive trip optimization tool that generates a trip plan with fuel stop and rest stop optimization.)	the generating and the calculating are performed while the movable object moves from a start point to an arrival point, to determine a mid-route point between the start point and the arrival point (See Abstract The system includes a comprehensive trip optimization tool that generates a trip plan with fuel stop and rest stop optimization. The system includes tools calculating estimated time of arrival (ETA) and projected time of availability (PTA) for the driver, and these tools are adapted to provide the ETA and PTA for the entire trip (rather than only providing an ETA for the next stop). The system further includes tools accepting driver input and/or allowing driver manipulation of a dispatched trip plan such as using pre-filtered alternatives for fuel stops or rest stops or routes, e.g., based on stored driver preferences, that may be less optimal than those in the original trip plan but still viable).	However Nimchuk is silent to the language of	generating a kernel regression function regarding an input environmental condition 	and a performance of the movable object 	by using a specific number of interval data sets that are included in input data sets that are learning data sets, each of the learning data sets including the environmental condition along a route among routes for the movable object as an explanatory variable and the performance as an objective variable, the specific number of interval data sets being selected in accordance with the input environmental condition; and	calculating the objective variable with regard to the input environmental condition based on the kernel regression function and the input environmental condition, to select a route for the movable object from among the routes wherein	Nevertheless Zhang teaches	generating a kernel regression function regarding an input environmental condition (See Para[0028]-[0029])	and a performance of the movable object (See Fig 3 Component 250 and 255 determine the local optimal of the KPI values)	by using a specific number of interval data sets that are included in input data sets that are learning data sets, each of the learning data sets including the environmental condition along a route among routes for the movable object as an explanatory variable and the performance as an objective variable (See Fig 3 Component 250 and 255 determine the local optimal of the KPI values;), and	calculating the objective variable with regard to the input environmental condition based on the kernel regression function and the input environmental condition, to select a route for the movable object from among the routes (See Fig 3)., wherein	However Zhang is silent to the language of	the specific number of interval data sets being selected in accordance with the input environmental condition;	Nevertheless Hummon teaches	the specific number of interval data sets being selected in accordance with the input environmental condition (See Para[0018] One of ordinary skill in the art will recognize that a modeling parameter set may relate any number of physical characteristics of an energy system to any number of environmental conditions.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nimchuck and generate a kernel regression function and calculate the objective variable such as that of Zhang.	One of ordinary skill would have been motivated to modify Nimchuk because  using a kernel regression function and calculating the objective value would provide a global optimal solution.  Furthermore this method makes it more convenient to locate the control parameter in optimal KPI values. Furthermore, according to an embodiment of the present principles, data-driven, mathematical methods are used to separate variables that cannot be very well explained by the input variables, which can improve the online optimization.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nimchuk wherein the specific number of interval data sets being selected in accordance with the input environmental condition such as that of Hummon.	One of ordinary skill would have been motivated to modify Nimchuck, because selecting the number of set based on the environmental condition would be no more than a design choice and Hummons teaches that similar conditions may use a similar set for efficiency.
	With respect to Claim 3 Nimchuk is silent to the language of	The non-transitory computer-readable recording medium according to claim 1, 	wherein the calculating includes calculating a confidence interval of the calculated objective variable based on the generated kernel regression function and an environmental condition of each of the interval data sets.	Nevertheless Zhang teaches	The non-transitory computer-readable recording medium according to claim 1, 	wherein the calculating includes calculating a confidence interval of the calculated objective variable based on the generated kernel regression function and an environmental condition of each of the interval data sets. (See Fig 2 Component 225 correlation analysis ).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nimchuk wherein the calculating includes calculating a confidence interval of the calculated objective variable based on the generated kernel regression function and an environmental condition of each of the interval data sets such as that of Zhang.	One of ordinary skill would have been motivated to modify Nimchuk because  using a kernel regression function and calculating the objective value would provide a global optimal solution.  Furthermore this method makes it more convenient to locate the control parameter in optimal KPI values. Furthermore, according to an embodiment of the present principles, data-driven, mathematical methods are used to separate variables that cannot be very well explained by the input variables, which can improve the online optimization.
	With respect to Claim 4 Nimchuk is silent to the language of	The non-transitory computer-readable recording medium according to claim 3, 	wherein the calculating includes calculating the objective variable based on another kernel regression function generated by using all of the input data sets when the confidence interval is equal to or more than a predetermined threshold.	Nevertheless Zhang teaches	The non-transitory computer-readable recording medium according to claim 3, 	wherein the calculating includes calculating the objective variable based on another kernel regression function generated by using all of the input data sets when the confidence interval is equal to or more than a predetermined threshold. (See Para[0031])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nimchuk wherein the calculating includes calculating the objective variable based on another kernel regression function generated by using all of the input data sets when the confidence interval is equal to or more than a predetermined threshold such as that of Zhang.	One of ordinary skill would have been motivated to modify Nimchuk because  using a kernel regression function and calculating the objective value would provide a global optimal solution.  Furthermore this method makes it more convenient to locate the control parameter in optimal KPI values. Furthermore, according to an embodiment of the present principles, data-driven, mathematical methods are used to separate variables that cannot be very well explained by the input variables, which can improve the online optimization.	With respect to Claim 5 Nimchuk is silent to the language of	The non-transitory computer-readable recording medium according to claim 4, 	wherein the generating includes using, as the specific number, a number that is previously set such that a difference between the calculated objective variable and the objective variable calculated based on the another kernel regression function is equal to or less than a predetermined value.	Nevertheless Zhang teaches	The non-transitory computer-readable recording medium according to claim 4, 	wherein the generating includes using, as the specific number, a number that is previously set such that a difference between the calculated objective variable and the objective variable calculated based on the another kernel regression function is equal to or less than a predetermined value. (See Para[0031])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nimchuk wherein the generating includes using, as the specific number, a number that is previously set such that a difference between the calculated objective variable and the objective variable calculated based on the another kernel regression function is equal to or less than a predetermined value such as that of Zhang.	One of ordinary skill would have been motivated to modify Nimchuk because  using a kernel regression function and calculating the objective value would provide a global optimal solution.  Furthermore this method makes it more convenient to locate the control parameter in optimal KPI values. Furthermore, according to an embodiment of the present principles, data-driven, mathematical methods are used to separate variables that cannot be very well explained by the input variables, which can improve the online optimization.	With respect to Claim 7 Nimchuk teaches	An estimation method comprising (See Abstract):	for a movable object wherein the movable object is powered by consuming power resource and moves under an environmental condition that is not discontinuous and affects consumption of the power resource, and the performance includes a velocity of the movable object or the consumption(See Para[0001] The present invention generally relates to transportation management including route and/or trip planning that is useful for dispatchers and drivers in the trucking and other transportation industries and, more particularly, to a transportation management system with route (or trip) optimization tools (e.g., hardware and software) for comprehensively planning a route (or trip or trip plan) to effectively utilize available resources such as a particular vehicle and a particular driver, a driverless vehicle, a drone, and the like.  And See Abstract.  The system includes a comprehensive trip optimization tool that generates a trip plan with fuel stop and rest stop optimization.)	the generating and the calculating are performed while the movable object moves from a start point to an arrival point, to determine a mid-route point between the start point and the arrival point. (See Abstract The system includes a comprehensive trip optimization tool that generates a trip plan with fuel stop and rest stop optimization. The system includes tools calculating estimated time of arrival (ETA) and projected time of availability (PTA) for the driver, and these tools are adapted to provide the ETA and PTA for the entire trip (rather than only providing an ETA for the next stop). The system further includes tools accepting driver input and/or allowing driver manipulation of a dispatched trip plan such as using pre-filtered alternatives for fuel stops or rest stops or routes, e.g., based on stored driver preferences, that may be less optimal than those in the original trip plan but still viable).	However Nimchuk is silent to the language	generating a kernel regression function regarding an input environmental condition	and a performance of the movable object	by using a specific number of interval data sets that are included in input data sets that are learning data sets, each of the learning data sets including the environmental condition along a route among routes for the movable object as an explanatory variable and the performance as an objective variable, the specific number of interval data sets being selected in accordance with the input environmental condition; and	calculating the objective variable with regard to the input environmental condition based on the kernel regression function and the input environmental condition, to select a route for the movable object from among the routes, by a processor, 	Nevertheless Zhang teaches	generating a kernel regression function regarding an input environmental condition (See Para[0028]-[0029])	and a performance of the movable object (See Fig 3 Component 250 and 255 determine the local optimal of the KPI values)	by using a specific number of interval data sets that are included in input data sets that are learning data sets, each of the learning data sets including the environmental condition along a route among routes for the movable object as an explanatory variable and the performance as an objective variable (See Fig 3 Component 250 and 255 determine the local optimal of the KPI values;), and	calculating the objective variable with regard to the input environmental condition based on the kernel regression function and the input environmental condition, to select a route for the movable object from among the routes (See Fig 3)., wherein	However Zhang is silent to the language of	the specific number of interval data sets being selected in accordance with the input environmental condition;	Nevertheless Hummon teaches	the specific number of interval data sets being selected in accordance with the input environmental condition (See Para[0018] One of ordinary skill in the art will recognize that a modeling parameter set may relate any number of physical characteristics of an energy system to any number of environmental conditions.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nimchuck and generate a kernel regression function and calculate the objective variable such as that of Zhang.	One of ordinary skill would have been motivated to modify Nimchuk because  using a kernel regression function and calculating the objective value would provide a global optimal solution.  Furthermore this method makes it more convenient to locate the control parameter in optimal KPI values. Furthermore, according to an embodiment of the present principles, data-driven, mathematical methods are used to separate variables that cannot be very well explained by the input variables, which can improve the online optimization.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nimchuk wherein the specific number of interval data sets being selected in accordance with the input environmental condition such as that of Hummon.	One of ordinary skill would have been motivated to modify Nimchuck, because selecting the number of set based on the environmental condition would be no more than a design choice and Hummons teaches that similar conditions may use a similar set for efficiency.
	
	With respect to Claim 8 Nimchuk teaches	An estimation apparatus comprising (See Abstract): 	a processor configured to (See Para[0115] The processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform functions by operating on input data and generating output.  ): 	for a movable object, wherein the movable object is powered by consuming power resource and moves under an environmental condition that is not discontinuous and affects consumption of the power resource, and the performance includes a velocity of the movable object or the consumption (See Para[0001] The present invention generally relates to transportation management including route and/or trip planning that is useful for dispatchers and drivers in the trucking and other transportation industries and, more particularly, to a transportation management system with route (or trip) optimization tools (e.g., hardware and software) for comprehensively planning a route (or trip or trip plan) to effectively utilize available resources such as a particular vehicle and a particular driver, a driverless vehicle, a drone, and the like.  And See Abstract.  The system includes a comprehensive trip optimization tool that generates a trip plan with fuel stop and rest stop optimization.)	the generating and the calculating are performed while the movable object moves from a start point to an arrival point, to determine a mid-route point between the start point and the arrival point (See Abstract The system includes a comprehensive trip optimization tool that generates a trip plan with fuel stop and rest stop optimization. The system includes tools calculating estimated time of arrival (ETA) and projected time of availability (PTA) for the driver, and these tools are adapted to provide the ETA and PTA for the entire trip (rather than only providing an ETA for the next stop). The system further includes tools accepting driver input and/or allowing driver manipulation of a dispatched trip plan such as using pre-filtered alternatives for fuel stops or rest stops or routes, e.g., based on stored driver preferences, that may be less optimal than those in the original trip plan but still viable).	However Nimchuk is silent to the language of	generating a kernel regression function regarding an input environmental condition 	and a performance of the movable object 	by using a specific number of interval data sets that are included in input data sets that are learning data sets, each of the learning data sets including the environmental condition along a route among routes for the movable object as an explanatory variable and the performance as an objective variable, the specific number of interval data sets being selected in accordance with the input environmental condition; and	calculating the objective variable with regard to the input environmental condition based on the kernel regression function and the input environmental condition, to select a route for the movable object from among the routes wherein	Nevertheless Zhang teaches	generating a kernel regression function regarding an input environmental condition (See Para[0028]-[0029])	and a performance of the movable object (See Fig 3 Component 250 and 255 determine the local optimal of the KPI values)	by using a specific number of interval data sets that are included in input data sets that are learning data sets, each of the learning data sets including the environmental condition along a route among routes for the movable object as an explanatory variable and the performance as an objective variable (See Fig 3 Component 250 and 255 determine the local optimal of the KPI values;), and	calculating the objective variable with regard to the input environmental condition based on the kernel regression function and the input environmental condition, to select a route for the movable object from among the routes (See Fig 3)., wherein	However Zhang is silent to the language of	the specific number of interval data sets being selected in accordance with the input environmental condition;	Nevertheless Hummon teaches	the specific number of interval data sets being selected in accordance with the input environmental condition (See Para[0018] One of ordinary skill in the art will recognize that a modeling parameter set may relate any number of physical characteristics of an energy system to any number of environmental conditions.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nimchuck and generate a kernel regression function and calculate the objective variable such as that of Zhang.	One of ordinary skill would have been motivated to modify Nimchuk because  using a kernel regression function and calculating the objective value would provide a global optimal solution.  Furthermore this method makes it more convenient to locate the control parameter in optimal KPI values. Furthermore, according to an embodiment of the present principles, data-driven, mathematical methods are used to separate variables that cannot be very well explained by the input variables, which can improve the online optimization.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nimchuk wherein the specific number of interval data sets being selected in accordance with the input environmental condition such as that of Hummon.	One of ordinary skill would have been motivated to modify Nimchuck, because selecting the number of set based on the environmental condition would be no more than a design choice and Hummons teaches that similar conditions may use a similar set for efficiency.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk (US 2018/0080777 A1) in view of Zhang (US 2017/0016354 A1) and Hummon (US 2017/0288401 A1) as applied to claim 1 above, and further in view of Kojitani (US 2006/0210141 A1).

	With respect to Claim 2 Nimchuk is silent to the language of	The non-transitory computer-readable recording medium according to claim 1, 	wherein the generating includes generating the kernel regression function by using the specific number of interval data sets that are selected from the input data sets in ascending order of a Euclidean distance therefore to the input environmental condition.	Nevertheless Kojitani teaches	wherein the generating includes generating the kernel regression function by using the specific number of interval data sets that are selected from the input data sets in ascending order of a Euclidean distance therefore to the input environmental condition. (See Para[0044] As an alternative, a method can be employed in which all the data are held and when new data are observed, k data are extracted in the ascending order of Euclidean distance from the data thus held, and in the case where the average value is not less than a predetermined value, the nonconformity is determined.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nimchuk and select in ascending order such as that of Kojitani.	One of ordinary skill would have been motivated to modify Nimchuk because extracting data in ascending order of Euclidean distance in the case where the average value is not less than a predetermined value, the nonconformity is determined.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk (US 2018/0080777 A1) in view of Zhang (US 2017/0016354 A1) and Hummon (US 2017/0288401 A1) as applied to claim 1 above, and further in view of Guttmann (US 2018/0336509 A1).
	With respect to Claim 6 Nimchuk is silent to the language of	The non-transitory computer-readable recording medium according to claim 1, 	wherein the input data sets include at least any of a fluctuation velocity of a medium, a shape of the medium, and a remaining amount of a power resource of the movable object in an area from the movable object by equal to or less than a predetermined distance.	Nevertheless Guttmann teaches	wherein the input data sets include at least any of a fluctuation velocity of a medium, a shape of the medium, and a remaining amount of a power resource of the movable object in an area from the movable object by equal to or less than a predetermined distance. (See Para[0069] detect and/or measure changes over time in the electrical current flowing between two electrodes.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nimchuk wherein the input data sets include at least any of a fluctuation velocity of a medium such as that of Guttmann.	One of ordinary skill would have been motivated to modify Nimchuk, because knowing the fluctuation of the current would help identify any issues in a production system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863